Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 1 of 19 Page ID
                                  #:867


  1    Bret A. Stone SBN 190161 BStone@PaladinLaw.com
  2
       Jon G. Lycett SBN 209425 JLycett@PaladinLaw.com
       Kirk M. Tracy SBN 288508 KTracy@PaladinLaw.com
  3    PALADIN LAW GROUP® LLP
  4
       220 W. Gutierrez Street
       Santa Barbara, CA 93101
  5    Telephone: (805) 898-9700
  6    Facsimile: (805) 852-2495

  7    Counsel for Defendant Pacifica Chemical, Incorporated
  8
                            UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10

 11
       TC RICH, LLC et al.,                          Case No. 2:15-cv-4878-DMG(AGRx)
 12
                          Plaintiffs,                DECLARATION OF BRET A.
 13                                                  STONE IN SUPPORT OF
             v.                                      PACIFICA’S OPPOSITION TO
 14
                                                     PLAINTIFF’S MOTION FOR (1)
       PACIFICA CHEMICAL                             MODIFICATION OF SCHEDULING
 15    INCORPORATED, et al.,                         ORDER AND (2) LEAVE TO FILE
 16
                          Defendants.                FIRST AMENDED COMPLAINT
 17                                                  Assigned to Judge Dolly M. Gee
 18                                                  Hearing Date: April 19, 2019
                                                     Time: 9:30 a.m.
 19                                                  Courtroom: 8C
 20                                                  Action filed: June 26, 2015
                                                     Discovery cut-off: None set
 21                                                  Trial date: None set
      AND RELATED CROSS-ACTIONS
 22

 23   I, Bret A. Stone, hereby declare as follows:
 24         1.     I am an attorney in good standing and am licensed to practice law in all
 25   of the courts in the State of California. I am a partner with the law firm of Paladin
 26   Law Group® LLP which represents Defendant Pacifica Chemical Incorporated
 27   (“Pacifica”). As a result of my work on Pacifica’s behalf in this action, I have
 28   personal knowledge of the matters stated herein and could and would competently

                                  DECLARATION OF BRET A. STONE
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 2 of 19 Page ID
                                  #:868


  1   testify thereto if called upon to do so.
  2          2.     Pacifica’s position is that this matter can only be settled if a sum of
  3   money is put into a remediation trust fund for full cleanup of the subject
  4   contamination at the property, with oversight for that cleanup resting in the hands of
  5   the current property owner, TC Rich, LLC (“TC Rich”).
  6          3.     The Department of Toxic Substances Control (“DTSC”), the California
  7   environmental agency with jurisdiction over the property, initially required that a
  8   Facility Initiated Corrective Action (“FICA”) Agreement be executed to establish its
  9   oversight over the investigation and remediation activities at the property, prior to
 10   allowing any work to be performed under the Remedial Action Workplan (“RAW”).
 11          4.     Accordingly, in May 2018, DTSC sent a draft FICA Agreement to
 12   Pacifica, which did not include TC Rich as a party to the agreement. In keeping with
 13   its position on final resolution of this matter, Pacifica’s edits to the draft agreement
 14   included the addition of TC Rich, because it is the current owner of the property and
 15   is therefore a liable party under CERCLA Section 107(a). I then distributed that
 16   edited version of the proposed agreement. It was never Pacifica’s intent for this edit
 17   to signal any kind of refusal to continue working towards settlement in good faith, as
 18   it has done from the outset of this matter.
 19          5.     In keeping with its good faith intent to move forward, when an impasse
 20   with Plaintiffs over the FICA Agreement became evident, Pacifica requested that
 21   DTSC allow the groundwater pilot test, which is a component of the overall RAW,
 22   to proceed without a FICA agreement. Performing the groundwater pilot study will
 23   allow for a clearer estimate of the total costs of remediating the contamination that is
 24   the subject matter of this litigation. Pacifica anticipates that its consultant will be able
 25   to provide a fixed-price bid for the full cleanup after the pilot study data is received.
 26   This will facilitate final settlement of this matter.
 27          6.     Initially, DTSC refused to give final approval of the RAW or allow any
 28   work to be done under the RAW without a signed FICA Agreement. TC Rich refused
                                                -2-                        Case No. 2:15-cv-4878-DMG(AGR)
                                    DECLARATION OF BRET A. STONE
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 3 of 19 Page ID
                                  #:869


  1   to sign the FICA Agreement.
  2         7.     Regardless of the administrative dispute with DTSC and Plaintiffs,
  3   Pacifica at no time indicated that it was refusing to continue with the necessary pilot
  4   study, and it continued to work to overcome the impasse with DTSC.
  5         8.     Subsequently, around the time of the February 22, 2019 mediation
  6   between the parties to this matter, DTSC changed course and agreed to let the pilot
  7   test go forward without an executed FICA Agreement.
  8         9.     Discussions leading to the commencement of the pilot test are nearly
  9   complete. On February 26, 2019, after discussions with DTSC, Pacifica’s
 10   environmental consultant, Murex Environmental, Inc. (“Murex”) sent a letter
 11   requesting approval of commencement of the groundwater pilot test. I was copied on
 12   the transmittal of that letter. Attached hereto as EXHIBIT A, is a true and correct
 13   copy of the February 26, 2019 letter from Murex. It indicates that DTSC’s technical
 14   team had approved the RAW, although formal approval from DTSC was still
 15   pending, and that Pacifica is committed to reimburse DTSC for oversight costs
 16   associated with the groundwater pilot test. See Ex. A.
 17         10.    DTSC subsequently indicated that it would prefer for the groundwater
 18   pilot test to be removed from the scope of work under the RAW and be submitted as
 19   a separate technical memorandum for approval. Accordingly, on March 19, 2019,
 20   Murex complied and submitted a new letter and proposed workplan requesting
 21   approval of commencement of the pilot study detailed in the separate workplan
 22   (referred to as the “ERD Pilot Test Workplan”). Attached hereto as EXHIBIT B, is
 23   a true and correct copy of the March 19, 2019 letter from Murex, to which I was
 24   copied. For the sake of brevity, the workplan is not attached. The March 19, 2019
 25   letter from Murex again indicates that Pacifica is committed to reimburse DTSC for
 26   oversight costs associated with the groundwater pilot test. See Ex. B.
 27         11.    Subsequently, on March 21, 2019, DTSC sent an email to the Regional
 28   Water Quality Control Board, indicating that DTSC was expecting to approve a
                                              -3-                      Case No. 2:15-cv-4878-DMG(AGR)
                                  DECLARATION OF BRET A. STONE
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 4 of 19 Page ID
                                  #:870


  1   separate workplan to implement the groundwater pilot test without a signed FICA
  2   Agreement. I received a copy of that email. Although we still await a final approval
  3   by DTSC, it is fully anticipated.
  4         12.    Therefore, the dispute regarding the FICA Agreement has been
  5   resolved, for the time being. There is no longer an impediment to performing the
  6   groundwater pilot test.
  7         13.    Also, attached hereto as EXHIBIT C is a true and correct copy of
  8   plaintiffs’ May 17, 2017 letter to Pacifica purporting to provide “Notice of
  9   Endangerment and Intent to File Suit Pursuant to RCRA.”
 10         14.    Based on my experience with settlement negotiations in this matter, I
 11   believe that creating new rights and liabilities at this late stage will complicate
 12   settlement negotiations and the parties’ ability to settle this case.
 13         I declare under penalty of perjury under the laws of the United States that the
 14   foregoing is true and correct.
 15         Executed this 26th day of March, 2019 in the County of Santa Barbara.
 16
                                                             /s/ Bret A. Stone
 17                                                          _________________________
 18                                                          Bret A. Stone
 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                               -4-                       Case No. 2:15-cv-4878-DMG(AGR)
                                   DECLARATION OF BRET A. STONE
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 5 of 19 Page ID
                                  #:871




          EXHIBIT A
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 6 of 19 Page ID
                                  #:872



    February 26, 2019

    Department of Toxic Substances Control
    9211 Oakdale Avenue
    Chatsworth, California 91311-6505

    Attention:      Ms. Sara Vela, Project Manager

    Subject:        Request for Approval of Pilot Test Commencement
                    Former Pacifica Chemical Site, Los Angeles, California


    Dear Ms. Vela:

    Murex Environmental, Inc. (Murex) is providing this letter to the California
    Environmental Protection Agency, Department of Toxic Substances Control (DTSC) to
    request your agency’s concurrence with the commencement of groundwater
    remediation pilot testing activities at the former Pacifica Chemical site, located at 132
    W. 132nd Street, in Los Angeles, California (Site).

    As you know, the Removal Action Workplan (RAW) has the approval of your technical
    team and has completed the public participation and comment period. Although formal
    approval of the RAW is pending from DTSC, we find no reason to delay the
    implementation of a critical first step in the remedy, which is the proposed groundwater
    remediation pilot test. The pilot test is essential to vet the efficacy of the proposed
    remedy and provide confidence to project stakeholders as they plan for the duration and
    cost of the full-scale cleanup.

    In the execution of the pilot test, our client reiterates their commitment to reimburse
    DTSC for their oversight costs during the test’s implementation and performance
    monitoring phases and acknowledges DTSC’s role as oversight body. We anticipate that
    technical deliverables, which will be required as per the Regional Board’s discharge
    permit, will be quarterly performance monitoring reports and a pilot test report
    detailing the outcome and design implications of the test results.

    Should you have any questions or concerns regarding the material herein, please do not
    hesitate to contact the undersigned at (714) 508-0800.




         42 Corporate Park, Suite 120, Irvine, CA 92606 | 714.508.0800 ph | 714.508.0880 fx | www.murexenv.com
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 7 of 19 Page ID
                                  #:873




          EXHIBIT B
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 8 of 19 Page ID
                                  #:874



    March 19, 2019

    Department of Toxic Substances Control
    9211 Oakdale Avenue
    Chatsworth, California 91311-6505

    Attention:      Ms. Sara Vela, Project Manager

    Subject:        Request for Approval of Pilot Test Commencement
                    Former Pacifica Chemical Site, Los Angeles, California


    Dear Ms. Vela:

    Murex Environmental, Inc. (Murex) is providing the attached workplan to the California
    Environmental Protection Agency, Department of Toxic Substances Control (DTSC) to
    request your agency’s concurrence with the commencement of groundwater
    remediation pilot testing activities at the former Pacifica Chemical site, located at 132
    W. 132nd Street, in Los Angeles, California (Site).

    The attached workplan provides design basis and an implementation plan for a remedial
    pilot test. The memo proposes to conduct a pilot-scale anaerobic bioremediation
    program that will include injection of electron donor, potable water, and DHC bacteria,
    as well as a period of sampling/performance monitoring.

    In the execution of the pilot test, our client reiterates their commitment to reimburse
    DTSC for their oversight costs during the test’s implementation and performance
    monitoring phases and acknowledges DTSC’s role as oversight body. We anticipate that
    technical deliverables, which will be required as per the Regional Board’s discharge
    permit, will be quarterly performance monitoring reports and a pilot test report
    detailing the outcome and design implications of the test results.

    Should you have any questions or concerns regarding the material herein, please do not
    hesitate to contact the undersigned at (714) 508-0800.




         42 Corporate Park, Suite 120, Irvine, CA 92606 | 714.508.0800 ph | 714.508.0880 fx | www.murexenv.com
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 9 of 19 Page ID
                                  #:875
                                                                   Page |2


    Sincerely,
    MUREX ENVIRONMENTAL, INC.




    Jeremy R. Squire
    Vice President

    Cc:          RWQCB; Attn: Mr. Peter Raftery
                 Paladin Law Group; Attn: Mr. Bret Stone

    Attachments: ERD Pilot Test Workplan, Former Pacifica Chemical Site, March 19, 2019
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 10 of 19 Page ID
                                  #:876
                                                                   Page |2




    Sincerely,
    MUREX ENVIRONMENTAL, INC.




    Jeremy R. Squire
    Vice President

    Cc:   RWQCB; Attn: Mr. Peter Raftery
          Paladin Law Group; Attn: Mr. Bret Stone
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 11 of 19 Page ID
                                  #:877




          EXHIBIT C
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 12 of 19 Page ID
                                  #:878
                                                                                                       Irvine
                                                                       18401 Von Karman Avenue, Suite 360
                                                                                    Irvine, California 92612

                                                                                              Century City
                                                                         1800 Avenue of the Stars, 12th Floor
                                                                              Los Angeles, California 90067

                                                                                        Direct: 310.988.4298
                                                                                         Main: 310.440.4100
                                                                                        www.raineslaw.com

                                                                                          Fax: 424.239.1613
                                                                                       jcha@raineslaw.com


                                           May 17, 2017


 VIA E-MAIL AND CERTIFIED MAIL

 Bret A. Stone
 Kelli Johnson
 PALADIN LAW GROUP LLP
 3 W. Carrillo Street, Suite 212
 Santa Barbara, California 93101


        Re:     Notice of Endangerment and Intent to File Suit Pursuant to RCRA section
                7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B)

 Dear Mr. Stone:

         TC RICH, LLC (“TC RICH”), Rifle Freight, Inc., Fleischer Customs Brokers, and individuals
 Richard G. Fleischer and Jacqueline Fleischer (collectively, “Plaintiffs”) hereby provide Pacifica
 Chemical, Incorporated (“Pacifica Chemical”) with this Notice of Endangerment and Intent to
 File Suit pursuant to section 7002(a)(1)(B) of the Resource Conservation and Recovery Act
 (“RCRA”), 42 U.S.C. § 6972(a)(1)(B). This Notice addresses environmental conditions caused by
 the handling, storage, treatment, transportation, or disposal of solid or hazardous waste at the
 real property commonly known as 132 West 132nd Street, Los Angeles, California (the
 “Property”), currently owned by TC RICH and previously owned by Pacifica Chemical, which may
 present an imminent and substantial endangerment to human health or the environment, in
 violation of RCRA section 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B).

          RCRA requires that a notice of intent to sue be provided at least ninety (90) days prior to
 initiation of a civil action under RCRA section 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B). The RCRA
 90-day notice period is intended, in part, to provide the noticed party a reasonable period of
 time to remedy the alleged violations. To this end, Plaintiffs are prepared to timely engage in
 good faith discussions with Pacifica Chemical with the goal of cooperatively resolving these
 matters.
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 13 of 19 Page ID
                                  #:879
 Bret A. Stone                                                                                     Direct: 310.988.4298
 Kelli Johnson                                                                                        Fax: 424.239.1613
                                                                                                 jcha@raineslaw.com
 PALADIN LAW GROUP LLP
 May 17, 2017
 Page 2

         Alternatively, in the event Pacifica Chemical fails to take prompt and appropriate action
 to address these continuing and ongoing violations, Plaintiffs intends to file RCRA claims by
 amendment to its pleadings in the current action between the parties in the United States
 District Court 1 as necessary to seek injunctive relief, civil penalties, recovery of attorneys’ fees,
 and other such relief as may be available under RCRA.

          A. SOLID AND/OR HAZARDOUS WASTE AT THE PROPERTY

         This Notice concerns solid and hazardous waste discharged from the Property which
 may present an imminent and substantial endangerment to health or the environment.
 Pacifica Chemical was issued a permit for industrial wastewater discharge (Permit Number
 11027) by the Los Angeles County Department of Public Works (LACDPW) and the Los Angeles
 County Sanitation District (LACSD) in 1985. Its on-site operations included the blending of raw
 materials in mixing tanks and storage of detergents in above-ground storage tanks (ASTs)
 located in the southeast corner of the building on the property. Pacifica Chemical, according to
 the notices and self-monitoring reports, was issued violations for excessive discharge of volatile
 organic compounds (VOCs) and heavy metals, including toluene, ethylbenzene, xylenes, and
 copper.

        The alleged endangerment involves contamination from PCE and various detected
 degradation or “daughter” compounds, including without limitation, trichloroethylene (“TCE”),
 methyl tert-butyl ether (“MTBE”), and Freon 11 at and emanating from the Property, and that
 have migrated, and continue to migrate, to and beneath the Property.

         Concentrations of these chemicals exceed regulatory standards for soil and
 groundwater. California’s water quality objectives exist to ensure protection of the beneficial
 uses of water. As set forth in the Water Quality Control Plan for the Los Angeles Basin (“Basin
 Plan”), adopted on June 13, 1994, the Regional Board has designated beneficial uses for
 groundwater in the Central Basin – where the Property is located – including municipal and
 domestic drinking water supplies, and has established water quality objectives for the
 protection of these beneficial uses. The State has adopted Maximum Contaminant Levels
 (“MCLs”) for PCE and TCE of 5 μg/L. MCLs are adopted as regulations, placing primary emphasis
 on the protection of public health. Concentrations of PCE and TCE in groundwater beneath and
 migrating from the Property significantly exceed their respective MCLs.




 1
   TC RICH, LLC, et. al v. Pacifica Chemical Incorporated, et al., and related cross-claims, Case No. 2:15-cv-4878,
 currently pending before the United States District Court for Central District of California, in which Plaintiffs have
 brought claims under the Comprehensive Environmental Response and Recovery Act of 1980 (CERCLA) and other
 legal theories for declaratory relief, recovery of response costs, and other damages.
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 14 of 19 Page ID
                                  #:880
 Bret A. Stone                                                                     Direct: 310.988.4298
 Kelli Johnson                                                                        Fax: 424.239.1613
                                                                                 jcha@raineslaw.com
 PALADIN LAW GROUP LLP
 May 17, 2017
 Page 3

        B. IMMINENT AND SUBSTANTIAL ENDANGERMENT

         RCRA’s imminent and substantial endangerment provision is codified at 42 U.S.C.
 section 6972(a)(1)(B). It authorizes any person to bring suit in federal court against any person
 “including . . . any past or present generator, past or present transporter, or past or present
 owner or operator of a treatment, storage, or disposal facility, who has contributed or who is
 contributing to the past or present handling, storage, treatment, transportation, or disposal of
 any solid or hazardous waste which may present an imminent and substantial endangerment to
 health or the environment.” 42 U.S.C. § 6972(a)(1)(B).

          RCRA defines “disposal” as “the discharge, deposit, injection, dumping, spilling, leaking,
 or placing of any solid waste or hazardous waste into or on any land or water so that such solid
 or hazardous waste ... may enter the environment or be ... discharged into any waters,
 including ground waters.” 42 U.S.C. § 6903(3). The same section defines hazardous waste
 generation broadly as “... the act or process of producing hazardous waste.” 42 U.S.C. §
 6903(6). The statute also defines “solid waste” broadly to mean “any garbage, refuse, . . . and
 other discarded material, including solid, liquid, semisolid, or contained gaseous material
 resulting from industrial, commercial, mining, and agricultural operations, and community
 activities . . . .” 42 U.S.C. § 6903(27). Spilled or otherwise disposed PCE is a “solid waste”
 because it is discarded material. Spilled or otherwise disposed PCE also qualifies as “hazardous
 waste,” because it may “pose a substantial present or potential hazard to human health or the
 environment when improperly treated, stored, transported, or disposed of, or otherwise
 managed.” 42 U.S.C. § 6903(5)(B).

         For all of the reasons set forth below, Pacifica Chemical’s failure to take action to
 prevent its VOC groundwater plume from migrating to and further impacting the Property, or to
 remediate its past and continuing waste discharges at the Property, may present an imminent
 threat to human health or the environment.

        C. THE PROPERTY

                1. Pacifica Chemical’s Operations at the Property.

         TC RICH is the record owner of the Property and recently discovered chemical
 contamination at the Property. The Property was originally developed in 1978 to be occupied
 by Pacifica Chemical for chemical manufacturing and distribution. Pacifica Chemical (including
 operations under various trade and corporate names) used the Property for these purposes
 until at least 1999. The Property was then vacant from approximately 2002-2004. After TC
 RICH acquired the Property in May 2005, the Property has been utilized for warehouse and
 distribution purposes, including TC RICH’s current logistics operations focused business.
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 15 of 19 Page ID
                                  #:881
 Bret A. Stone                                                                    Direct: 310.988.4298
 Kelli Johnson                                                                       Fax: 424.239.1613
                                                                                jcha@raineslaw.com
 PALADIN LAW GROUP LLP
 May 17, 2017
 Page 4

 Pacifica Chemical occupied the Property from at least 1980 to 1999 for its chemical
 manufacturing and distribution business, including the formulation of fabric softeners, dyes,
 and light detergents. The detergents and softeners were blended in mixing tanks before
 distribution and sale. Wastewater was generated when the mixing tanks were rinsed in order
 to receive new materials every week. Operations included the use of a 1,500-gallon three-stage
 clarifier located in the northwest exterior portion of the Property that was installed in 1986.
 The clarifier was connected to a system of trench drains to mixing tanks within the Property’s
 structure.

         As stated above, Pacifica Chemical was issued a permit for industrial wastewater
 discharge (Permit Number 11027) by the Los Angeles County Department of Public Works
 (LACDPW) and the Los Angeles County Sanitation District (LACSD) in 1985. On-site operations
 included the blending of raw materials in mixing tanks prior to their distribution and sale.
 Detergents were stored in three above-ground storage tanks (ASTs) located in the southeastern
 corner of the building, which were reportedly 400, 1,000, and 2,000-gallons in size. According
 to the notices and self- monitoring reports, Pacifica Chemical was issued violations for excessive
 discharge of volatile organic compounds (VOCs) and heavy metals, including toluene,
 ethylbenzene, xylenes, and copper. Other VOCs detected in self-monitoring reports included
 1,1-dichloroethane (DCA), 1,1,1,- trichloroethane (TCA) (1800 ug/L), and tetrachloroethene
 (PCE).

        According to correspondence within the LACSD’s files, a 2,000-gallon above-ground
 storage tank containing PCE was present on-site in 1985, reportedly located near the southwest
 corner of the subject building. Reportedly, Pacifica Chemical received the PCE in a bulk
 shipment that was pumped directly into the storage tank, prior to Pacifica Chemical
 subsequently repackaging into 55-gallon drums for resale purposes.

         Pacifica Chemical was also registered with the Resource Conservation and Recovery Act-
 Small Quantity Generator (RCRA-SQG), Facility Index / Facility Registry System (FINDS) as a
 small quantity generator of hazardous wastes in 1996 and a large quantity generator of
 hazardous wastes in 1989, although the type and specific quantity of hazardous wastes is not
 listed. The Property under Pacifica Chemical was issued a general violation in 1993, which was
 abated in 1998.

        By 2000, Pacifica Chemical apparently ceased all manufacturing operations and no
 longer generated industrial wastewater at the Property. The clarifier tank was closed in place
 on the subject property in 2005 and the concrete trenches were also filled in.

                2. TC RICH’s Purchase of the Property.

       At or around the time of the purchase of the Property by TC RICH in May 2005, in
 connection with financing of the Property and as a matter of due diligence and reasonable
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 16 of 19 Page ID
                                  #:882
 Bret A. Stone                                                                   Direct: 310.988.4298
 Kelli Johnson                                                                      Fax: 424.239.1613
                                                                               jcha@raineslaw.com
 PALADIN LAW GROUP LLP
 May 17, 2017
 Page 5

 inquiry, a Phase I Environmental Assessment Report for the Property was prepared by a
 registered environmental assessor at A/E West Consultants, Inc. of Irvine, California. In
 preparing the report, A/E West also reviewed an April 2003 Phase I report performed by JMK
 Environmental Solutions, Inc. of Granada Hills, California, that recommended no further action
 or investigation. Based on its investigation and the historical operation of the clarifier on the
 property by Pacifica, A/E West recommended a limited further investigation solely comprised of
 the creation of a closure report for the clarifier with an accompanying analysis of soil samples
 to be submitted for certification. A true and correct copy of the A/E West Phase I
 Environmental Assessment Report dated April 4, 2005 (excluding appendices) is attached
 hereto as Attachment A.

         In accordance with the recommendation by A/E West, a member of TC RICH contracted
 Aqua Science Engineers, Inc. of Irvine, California, to perform the recommended subsurface
 analysis for closure of the clarifier. Aqua Science determined that a closure certificate for the
 Property and clarifier had already been issued by the Los Angeles County Department of Public
 Works (“CLADPW”) in 2004 based on representations made by Pacifica Chemical, without any
 apparent soil sampling. Despite the certificate, Aqua Science informed CLADWP that it would
 perform soil sampling. Aqua Science took soil samples at the Property under the supervision of
 CLADWP on April 7, 2005, taking samples from only under the clarifier and not elsewhere, as
 the CLADWP representative noted that the majority of piping from the building to the clarifier
 was above ground and that CLADWP would not require soil sampling along the piping. Aqua
 Science made two borings on either side of the closed clarifier, found no evidence of volatile
 organic compounds and semi-volatile organic compounds, and concluded that the “use of the
 wastewater clarifier at the subject site has not impacted the subsurface with contamination.” A
 true and correct copy of Aqua Science’s Project Report on Subsurface Environmental
 Investigation of Soil for Wastewater Clarifier Closure at the Property is attached hereto as
 Attachment B.

        Having made a reasonable inquiry into the potential environmental issues and having
 received a finding of “no contamination” from the identified recognized environmental
 condition, TC RICH proceeded with and completed its purchase of the Property.

               3. Plaintiffs’ Discovery of Discharge of VOCs by Pacifica Chemical Potentially
                  Presenting an Imminent and Substantial Danger to Human Health or the
                  Environment.

        In connection with the repayment of the purchase-money loan for the Property, which
 was a 10-year term loan, a new Phase I Environmental Site Assessment was performed by
 Andersen Environmental of Los Angeles, California, in early 2015. After completing its own
 review of businesses and environmental data and records for the Property, Andersen concluded
 that the Pacifica Chemical operations constituted a Recognized Environmental Condition based
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 17 of 19 Page ID
                                  #:883
 Bret A. Stone                                                                     Direct: 310.988.4298
 Kelli Johnson                                                                        Fax: 424.239.1613
                                                                                 jcha@raineslaw.com
 PALADIN LAW GROUP LLP
 May 17, 2017
 Page 6

 on their prior handling and storage of PCE. In this new Phase I report, Andersen recommended
 further soil testing, including testing of samples be performed near the clarifier and at locations
 along the concrete trenches used by Pacifica Chemical to look for contaminants that could have
 been discharged or released into the ground from Pacifica Chemical’s operations on the
 Property. A true and correct copy of the March 16, 2015 Phase I Environmental Site
 Assessment Report from Andersen Environmental (excluding appendices) is attached hereto as
 Attachment C.

     In response to the recommendation from Andersen Environmental, Plaintiffs engaged EEC
 Environmental of Orange, California, to perform a Phase II report and investigation in order to
 assess recognized environmental conditions identified in the Phase I Environmental Site
 Assessment prepared by Andersen Environmental and to determine if these recognized
 environmental conditions have resulted in a release of chemicals to the environment.
 Specifically, EEC conducted a limited subsurface investigation and indoor air sampling event at
 the Property in two separate stages. Following the testing, EEC prepared a report that detected
 PCE in soil, soil gas and groundwater at the Property in concentrations and locations consistent
 with discharge from Pacifica Chemical’s operations at the Property. A true and correct copy of
 the Phase II Report from EEC (excluding appendices) is attached as Attachment D.

    Laboratory results from EEC’s Phase II investigation indicated:

    •   Soil Sample concentrations of PCE ranging from 1.9 ug/kg to 71.5 ug/kg;

    •   Soil Vapor concentrations of PCE that were highest beneath the former PCE storage tank
        / clarifier areas and increasing with depth, with concentrations ranging from 0.71 ug/L
        up to 799 ug/L;

    •   Groundwater PCE contamination was detected in each of the five groundwater samples
        collected, with concentrations ranging from 1.4 ug/L to 530 ug/L, with the highest
        concentrations from borings located near the eastern edge of the warehouse in the
        vicinity of former floor drains; and

    •   Indoor Air PCE detected in the two locations tested within the building on the Property
        in concentrations of 12 to 18 μg/m3, in excess of the California Human Health Screening
        Levels (CHHSLs) for indoor air concentrations for commercial/industrial sites.

     TC RICH has granted access to and is cooperating with Pacifica Chemical’s environmental
 contractor, Murex Environmental, Inc. (“Murex”), in allowing it to conduct prior and current
 activities on the Property to address the VOCs at the Property (as currently delineated in its
 Design Data Collection and Pilot Test Workplan (Workplan), dated August 19, 2016, and
 described in Murex’s March 27, 2017 submittal in response to DTSC Comments regarding the
 December 7, 2016 Data Gap Investigation Report, a true and correct copy of which is attached
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 18 of 19 Page ID
                                  #:884
 Bret A. Stone                                                                      Direct: 310.988.4298
 Kelli Johnson                                                                         Fax: 424.239.1613
                                                                                  jcha@raineslaw.com
 PALADIN LAW GROUP LLP
 May 17, 2017
 Page 7

 hereto as Attachment E). These activities have included investigation and characterization of
 volatile organic compounds (VOCs), including PCE and its daughter compounds, in soil, soil gas,
 and groundwater beneath the Property and to the east, assessment of potential risks to human
 health associated with VOC in soil vapor to the south and east of the Property, conducting a soil
 vapor/multi-phase extraction (SVE/MPE) pilot test to assess the viability of SVE/MPE technology
 at the Property, and implementation of such remedial test pilot project contributing to
 abatement of VOCs at the Property.

     Current conditions attributable to Pacifica Chemical’s discharges may present an imminent
 threat to human health or the environment.

        D. PERSONS GIVING NOTICE

 The full name and address of the persons giving notice is:

 TC RICH, LLC
 Rifle Freight, Inc.
 Fleischer Customs Brokers
 Richard G. Fleischer
 Jacqueline Fleischer
 132 W. 132nd Street,
 Los Angeles, CA 90061

 These parties should be contacted through their legal counsel:

 Raines Feldman LLP
 John S. Cha
 Steven T. Gebelin
 1800 Avenue of the Stars, 12th Floor
 Los Angeles, California 90067
 Telephone: (310) 440-4100
 jcha@raineslaw.com
 sgebelin@raineslaw.com


        E. CONCLUSION

         As set forth above, following the 90-day notice period, Plaintiffs intend to bring a citizen
 suit against Pacifica Chemical under RCRA section 7002(a)(1)(B) by way of amendment to its
 pleadings in the pending action between the parties in the United States District Court. We are
 willing to discuss effective remedies for the violations referenced in this Notice prior to filing
 the RCRA claim. If you wish to engage in such discussions, we suggest that you do so promptly
 so that we can work towards resolution in a timely manner. Although we prefer to avoid
Case 2:15-cv-04878-DMG-AGR Document 111-1 Filed 03/29/19 Page 19 of 19 Page ID
                                  #:885
 Bret A. Stone                                                                     Direct: 310.988.4298
 Kelli Johnson                                                                        Fax: 424.239.1613
                                                                                 jcha@raineslaw.com
 PALADIN LAW GROUP LLP
 May 17, 2017
 Page 8

 unnecessary litigation activity, we will not delay filing the RCRA claims if a satisfactory remedy
 has not been achieved by the time the applicable notice period expires.

         Nothing herein shall be deemed as an admission of liability nor a waiver of any of our
 clients’ rights and remedies, all of which are expressly reserved.

                                              Sincerely,


                                            John S. Cha
                                      of RAINES FELDMAN LLP



 cc (via registered mail only):

 Mr. Scott Pruitt, Administrator
 U.S. Environmental Protection Agency
 Mail Code: 1101A
 1200 Pennsylvania Ave., NW
 Washington, D.C. 20460

 Mr. Alexis Strauss, Regional Administrator
 U.S. Environmental Protection Agency, Region IX
 75 Hawthorne Street
 San Francisco, CA 94105

 Mr. Matt Rodriquez, Secretary
 California Environmental Protection Agency
 P.O. Box 2815
 Sacramento, CA 95812-2815

 Ms. Barbara A. Lee, Director
 California Department of Toxic Substances Control
 P.O. Box 806
 Sacramento, CA 95812-0806
